Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Upon consideration of the amended abstract, specification, and Claim 6, all previous objections to the disclosure are hereby withdrawn.
	Upon consideration of the amended claims, all previous rejections under 35 U.S.C. 112(b) are hereby withdrawn. However, the amended language has introduced a new rejection for Claims 11 and 21, which will be discussed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 12 and 13 are rejected by virtue of their dependency upon Claim 11.
Regarding Claim 21, the scope of the limitation “a working position” in line 5 is unclear because this limitation has already been recited in Claim 1, from which Claim 21 depends. Is the working position recited in Claim 21 meant to be the same as the working position recited in Claim 1, or is it a different one?
Claim 22 is rejected by virtue of its dependency upon Claim 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6, 9, 11, 14-15, 17, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al., hereinafter Aoki (EP 2915604) in view of Austaller (US 8,683,835).
Regarding Claim 1, Aoki discloses (Figures 1 and 2) a back gauge (back gauge apparatus 1) for a back gauge positioning system (stretch 7; [0011] lines 1-6) of a bending machine, the back gauge comprising a stop finger (work contact member 13) on which at least one stop 
Aoki further discloses (Figures 1 and 2) that the locking device comprises a holding part (magnet 23), but does not disclose that the stop finger can be locked in place relative to the base unit by applying activation energy in the holding part. Austaller teaches (Figure 2) a back gauge (stop device 1) for a back gauge positioning system of a bending machine, the back gauge comprising a switchable locking device (retaining device 31), by means of which the stop finger (stop element 15) in a first state can optionally be locked in the working position or in a second state is released into its retracted position for displacement (column 3 lines 9-10), wherein the 
Aoki does not disclose a second spring element. Austaller teaches (Figure 2) a spring element (compression spring 20), which is coupled with the stop finger (stop element 15) and 
Further regarding Claim 1, with reference to the combination of Aoki and Austaller, Austaller teaches (Figure 2) that the holding part (magnetic coil 33) of the locking device (retaining device 31) is held on the base unit (stop support 14) non-displaceably relative to the base unit, in a main adjustment direction (arrow 42), wherein the locking device has a counter-element (support flange 40) that interacts with the holding part (column 3 lines 48-51) and is disposed on a guide rod (cylinder pin 37), wherein the guide rod is mounted at least on a first mounting cheek (body of retaining device 31), wherein the counter-element is disposed on an end region of the guide rod and the second spring element (compression spring 20) is disposed on the guide rod opposite to the counter-element, with reference to the first mounting cheek, and wherein a stop element (pressure head 38) for the second spring element is positioned on the guide rod, and wherein the second spring element is configured as a pressure spring (column 3 line 13) and held on the guide rod between the first mounting cheek and the stop element, whereby the stop element is pre-loaded away from the first mounting cheek by means of the second spring element, and thereby the counter-element is pre-loaded toward the first mounting cheek (this is evident by the arrangement of pressure head 38, compression spring 20, and supporting flange 40 relative to the body of retaining device 31 on cylinder pin 37). Examiner note: the claim as set forth does not specify a structure for the first mounting cheek, so the rectangular body of retaining device 31 as shown in Figures 1 and 2, in which the cylinder pin 37 is mounted, reads on this limitation of the claim.

Regarding Claim 4, Aoki discloses (Figure 2) that the mechanically acting locking unit (L-shaped rotary lever 21) of the locking device (fixing unit 17) is configured for production of a shape-fit connection between the stop finger (work contact member 13) and the base unit (slide body 11). See Annotated Figure 2 below.

    PNG
    media_image1.png
    408
    742
    media_image1.png
    Greyscale

Aoki Annotated Figure 2
Regarding Claim 6, the combination of Aoki and Austaller discussed in relation to Claim 1 is silent to the second spring element having a greater spring rigidity than the first spring element, and/or the second spring element having a greater pre-load than the first spring element. However, Austaller teaches that the pretensioning force of a compression spring can 
Regarding Claim 9, with reference to the combination of Aoki and Austaller discussed in relation to Claim 1, Austaller does not teach that the guide rod (cylinder pin 37) is additionally mounted on a second mounting cheek, wherein the first mounting cheek (body of retaining device 31) and the second mounting cheek are disposed at a distance from one another; however, the addition of a second mounting cheek at a distance from the first mounting cheek is an obvious improvement, as it is well known that structures mounted at two mounting points are more stable and more resistant to angular displacement than those mounted at one mounting point, which helps maintain a desired alignment of the structure. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the locking device taught by Austaller such that the guide rod is additionally mounted on a second mounting cheek, wherein the first mounting cheek and the second mounting cheek are disposed at a distance from one another, as this would increase the 
Regarding Claim 11, with reference to the combination of Aoki and Austaller discussed in relation to Claim 1, Austaller teaches (Figure 2) that the holding part (magnetic coil 33) is configured as an electromagnet (column 3 lines 38-39) and that the counter-element (support flange 40) is configured as a disk that interacts with the electromagnet (column 3 lines 49-51), and is disposed on the guide rod (cylinder pin 37) on an end face of the disk (column 3 lines 48-49; the entirety of support flange 40, including its end faces, is disposed on cylinder pin 37), wherein the electromagnet and the counter-element lie against one another at contact surfaces (end face 41; column 3 lines 49-51; “support flange 40…bears on end face 41 of the magnetic coil 33” implies that the electromagnet and the counter-element are in contact).
Regarding Claim 14, Aoki discloses (Figures 1 and 2) that a buffer element (see Annotated Figure 2 above) is provided, which serves for damping the stop finger (work contact member 13) when it is displaced into the retracted position.
Regarding Claim 15, Aoki does not disclose that the linear guide is configured in the form of a recirculating ball bearing guide. Austaller teaches (Figure 2) a back gauge (back gauge apparatus 1) for a back gauge positioning system of a bending machine, the back gauge comprising a stop finger (stop element 15) and a base unit (stop support 14), wherein the stop finger is coupled with the base unit by means of a linear guide (linear guiding arrangement 16), wherein the linear guide is configured in the form of a recirculating ball bearing guide (column 5 lines 1-5). The linear guide of Austaller accomplishes the same result as that of Aoki, i.e. coupling the stop finger to the base unit in such a way that the stop finger can be displaced 
Regarding Claim 17, Aoki does not disclose a force sensor. Austaller teaches (Figure 1) a back gauge (back gauge apparatus 1) for a back gauge positioning system of a bending machine, wherein a force sensor (sensor element 27) is provided, which is configured for capturing the amount of an acting force. Examiner note: the sensor element 27 taught by Austaller is used to detect the displacement of stop element 15 (column 4 lines 13-22); since the displacement of the stop element is the result of the difference between the acting force and the spring force of the first and second spring elements, and since the spring forces are known, the sensor element is thus configured for capturing the amount of an acting force. The sensor element 27 allows for a greater degree of autonomy in the bending machine, as it provides feedback to a control system, which controls the bending operation (column 4 lines 18-22). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the back gauge disclosed by Aoki to add the force sensor taught by Austaller to allow for a greater amount of autonomy in the bending machine.
Regarding Claim 21, with reference to the combination of Aoki and Austaller discussed in relation to Claim 1, Aoki discloses (Figures 1 and 2) a method for positioning of the back gauge (back gauge apparatus 1) according to Claim 1 (see discussion of Claim 1 above), by means of a back gauge positioning system (stretch 7; [0011] lines 1-6) of a bending machine, 
Regarding Claim 23, Aoki discloses (Figures 1 and 2) a back gauge (back gauge apparatus 1) for a back gauge positioning system (stretch 7; [0011] lines 1-6) of a bending machine, the back gauge comprising a stop finger (work contact member 13) on which at least one stop surface (work contact face 13a) is configured, and a base unit (slide body 11) that is configured for coupling with the back gauge positioning system (slide body 11 couples with stretch 7 via guide members 9), wherein the stop finger is coupled with the base unit by means of a linear guide (pressing member 25), and the stop finger can be displaced relative to the base unit between a pushed-forward working position (shown in Figure 1) and a retracted position (shown in Figure 2), wherein the stop finger and the base unit are coupled with a reset 
Aoki does not disclose that the locking device is configured such that switching from the second state into the first state is reached by an activation energy. Austaller teaches (Figure 2) a back gauge (stop device 1) for a back gauge positioning system of a bending machine, the back gauge comprising a switchable locking device (retaining device 31), by means of which the stop finger (stop element 15) in a first state can optionally be locked in the working position or in a second state is released into its retracted position for displacement (column 3 lines 9-10), wherein the locking device is configured such that switching the locking device from the second state into the first state is reached by an activation energy (column 3 lines 60-67; operation of the locking device is controlled by generating a magnetic field by charging magnet coil 33 with current from energy source 32, i.e. providing an activation energy). The advantage of this type of locking device for a back gauge is that it can be easily adjusted to accommodate workpieces of varying weights and sizes, which require different displacement resistances of the back gauge, without needed a manual refitting (column 1 lines 47-54), which is accomplished by 
Aoki also does not disclose a second spring element. Austaller teaches (Figure 2) a spring element (compression spring 20), which is coupled with the stop finger (stop element 15) and the base unit (stop support 14) with the interposition of the locking device (retaining device 31), wherein when the locking device is locked, the stop finger is fixed in place in its working position by means of the spring element (column 3 lines 44-47). The locking device comprising a spring element taught by Austaller is advantageous because it allows for easier adjustment of the displacement resistance via controlling the pretensioning force of the spring element (column 3 lines 60-64), which makes it easier for the back gauge to accommodate workpieces of varying sizes and weights without needed a manual refitting (column 1 lines 47-54). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the back gauge disclosed by Aoki by replacing the disclosed locking device with the locking device taught by Austaller, so that a second spring element is provided, which is coupled with the stop finger and the base unit with the interposition of the locking device, wherein when the locking device is locked, the stop finger is fixed in place in its working position by means of the second spring element, so that the back .
Claims 16, 19-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of Austaller as applied to Claims 1 and 21 above, and further in view of Richter (DE 3739949). For text citations of Richter, refer to the machine translation provided.
Regarding Claim 16, Aoki does not disclose that the linear guide comprises a guide carriage and a guide rail. Richter teaches (Figures 1 and 2) a back gauge for a back gauge positioning system of a bending machine, the back gauge comprising a stop finger (stop bar 1) and a base unit (end piece 7), wherein the stop finger is coupled with the base unit by means of a linear guide (guide rail 6), wherein the linear guide comprises a guide carriage (support table 20), and wherein the guide carriage is coupled with the stop finger (support table 20 is coupled to stop bar 1 via guide rail 6) and comprises a guide rail (guide rail 6) that is coupled with the 
Regarding Claims 19 and 20, Aoki does not disclose a sensor element. Richter teaches (Figure 1) a back gauge for a back gauge positioning system of a bending machine, wherein a sensor element (inductive switch 18) is provided, which serves for capture of a relative movement and-or relative position between the stop finger and the base unit ([0008] lines 1-2), wherein the sensor element is configured in the form of an inductive sensor ([0008] line 5). This sensor element facilitates a shutdown of the displacement of the back gauge when a relative motion is sensed, which helps prevent injury to the user ([0008] lines 3-5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the back gauge disclosed by Aoki and modified by Austaller by providing a sensor element, which serves for relative capture of a relative movement and-or relative position between the stop finger and the base unit, wherein the sensor element is configured in the form of an inductive sensor, as taught by Richter, in order to facilitate a shutdown of the displacement when a relative movement is sensed, thereby reducing the risk of injury to the user.
.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of Austaller as applied to Claim 1 above, and further in view of Wingate et al., hereinafter Wingate (US 4,089,200). 
Regarding Claim 18, Aoki does not disclose at least one display element. Wingate teaches (Figures 6 and 7) a back gauge (gage stop assembly 78) for a back gauge positioning system of a bending machine comprising at least one display element (indicators 266) for display of the status of the locking device (column 6 lines 1-3 and column 1 lines 53-54; the status of the locking device is directly related to the gauge position and system status), which allows the user to determine if the gauge position has changed or become misadjusted (column 1 lines 23-24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the back gauge disclosed by Aoki and modified by Austaller to add at least one display element for display of the status of the locking device, as taught by Wingate, so that the user can see status and position information and determine if the gauge is misadjusted. Examiner note: Wingate is silent to the location of indicators 266, implying that the specific location of the display element with respect to the back gauge components is merely a design choice and does not in itself warrant patentability. As the Applicant has not set forth any criticality to the display elements being disposed on the stop finger that results in an unexpected benefit, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the combination of Aoki, Austaller, and Wingate such that the at least one display element is disposed on the stop finger, because such selection or determination would be the result of routine engineering and design practices.

Allowable Subject Matter
Claims 8 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 8, prior art fails to teach, alone or in combination, a back gauge for a back gauge positioning system of a bending machine, the back gauge comprising a switchable locking device comprising a guide rod mounted on a first mounting cheek, wherein the guide rod is mounted in the first mounting cheek with mounting play, so that an angular rotation and/or radial displacement between the guide rod and the first mounting cheek is made possible. 
Regarding Claims 12 and 13, prior art fails to teach, alone or in combination, a back gauge for a back gauge positioning system of a bending machine, the back gauge comprising a switchable locking device comprising a holding part configured as an electromagnet and a counter-element configured as a disk that interacts with the electromagnet, wherein the electromagnet and/or the counter-element are held on an articulated mounting, so that the contact surfaces can be oriented parallel to one another, wherein the articulated mounting comprises a universal joint or a ball-head joint.

Response to Arguments
Applicant's arguments filed 03/22/2021 have been fully considered but they are not persuasive. In response to Applicant’s arguments on pages 13-14 of the Remarks that Austaller does not teach that when the locking device is deactivated the second spring element no longer acts counter to displacement of the stop finger, as is recited in amended Claim 1 and new Claim 23, Examiner respectfully disagrees. When describing the functionality of the locking device, Austaller states that the counter-element (support flange 40), which is operatively coupled to the second spring element (compression spring 20) “depending on the magnetic field strength opposes…a movement of the stop element 15” (column 3 lines 51-53). This implies that the counter-element (and thus the second spring element) no longer opposes the displacement of the stop finger when the magnetic field strength falls below a certain threshold, i.e. when the locking device is deactivated.
Applicant notes on page 15 of the Remarks that Claim 1 has been further amended to include limitations of Claim 10, which had been indicated as allowable in the Office action mailed 12/22/2020 due to its dependence on Claim 8, which had also been indicated as allowable. However, the features of Claim 10 can in fact be found in Austaller, as is discussed above in the rejection of the amended Claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042.  The examiner can normally be reached on M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/TERESA A GUTHRIE/Examiner, Art Unit 3725    

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725